NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1149n.06

                                           No. 12-5279

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                                FILED
                                                                                    Nov 05, 2012
RICKY L. JOHNSON,                                    )                       DEBORAH S. HUNT, Clerk
                                                     )
                                                     )
       Plaintiff-Appellant,                          )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
v.                                                   )       THE WESTERN DISTRICT OF
                                                     )       KENTUCKY
ARAMARK; COOKIE CREWS, Warden;                       )
JANE AND JOHN DOES; KSR OFFICIALS;                   )
ARAMARK CORRECTIONAL SERVICES,                       )
LLC; MARK GEDDES; BONNIE RESNIC,                     )
                                                     )
       Defendants-Appellees.



       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Ricky L. Johnson, a Kentucky prisoner proceeding pro se, appeals a district

court’s order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983. Johnson also has

filed a motion for the appointment of counsel.

       Johnson is incarcerated at the Kentucky State Reformatory. In October 2011, he filed an

amended complaint against Aramark Correctional Services, LLC, Aramark’s Regional Manager

Mark Geddes, Aramark Supervisor Bonnie Resnic, and Reformatory Warden Cookie Crews. In his

complaint, Johnson alleged that he suffered injuries while working in the prison’s food service

department, which is managed by Aramark. He alleged violations of § 1983; the Americans with

Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.; and the Religious Freedom Restoration Act

(RFRA), 42 U.S.C. § 2000bb et seq. The district court dismissed Johnson’s action for failure to state

a claim.


       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 12-5279
                                                -2-

       The district court’s order is reviewed de novo. Grinter v. Knight, 532 F.3d 567, 571–72 (6th

Cir. 2008).

       Johnson does not raise his ADA and RFRA claims on appeal. Nor does he argue that the

district court erred in dismissing his claims against Aramark, Geddes, and Resnic. Therefore, these

claims are deemed waived. See Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005). In

addition, Johnson is not permitted to add new defendants and claims on appeal. See Foster v.

Barilow, 6 F.3d 405, 407 (6th Cir. 1993).

       Johnson argues that he stated a claim against Crews. But his primary argument against

Crews is that she failed to respond to his grievances, and the denial of a grievance or the failure to

act upon the filing of a grievance is insufficient to establish liability under § 1983. See Shehee v.

Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). To the extent that Johnson argues that Crews is liable

for the alleged unconstitutional acts of other officers, “§ 1983 liability must be based on more than

respondeat superior, or the right to control employees.” Id. Accordingly, the district court properly

dismissed the claims asserted against Crews.

       The motion for appointment of counsel is denied and the district court’s order is affirmed.